Citation Nr: 1515082	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 2004 for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 19, 2007 for a 70 percent evaluation of PTSD, to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On his May 2013 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a travel board hearing.  Subsequently, in an August 2013 letter, the Veteran canceled his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The issue of entitlement to an effective date earlier than April 19, 2007 for the 70 percent evaluation of PTSD, to include a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final May 2007 rating decision granted the Veteran's claim for service connection for PTSD, effective May 9, 2004. 

2.  In October 2009, VA received a statement from the Veteran construed as a request for an effective date earlier than May 9, 2004, for the grant of service connection for PTSD. 

3.  A February 2010 rating decision denied an effective date earlier than May 9, 2004, for the grant of service connection for PTSD.

4.  The Veteran's freestanding claim for an earlier effective date is legally barred.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied an effective date earlier than May 9, 2004, for the grant of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 2014).   

2.  The Veteran's freestanding claim for an effective date earlier than May 9, 2004 for the award of service connection for PTSD must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a) (West 2014), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Legal Criteria

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014). 

With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2) (2014). 

For cases where a Veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156 (2014), even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. 
§ 3.400(q)(2) (2014); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993). 

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and a veteran could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakeable error (CUE), or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date.

III.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In a claim dated in May 2004, the Veteran filed a claim for entitlement to service connection for PTSD.  In a May 2007 rating decision, the RO granted service connection for PTSD, with an evaluation of 30 percent, effective May 9, 2004.  The Veteran did not appeal the effective date and the claim became final.  38 U.S.C.A. § 7104 (West 2014).

In October 2009, the Veteran filed a claim for an earlier effective date for his service-connected PTSD, which was denied in a February 2010 rating decision.  The Veteran filed a NOD in April 2010, a May 2013 SOC continued the denial of an earlier effective date for service-connected PTSD, and in May 2013, the Veteran submitted a substantive appeal.  There has been no allegation or finding of CUE in the May 2007 rating decision.  As such, the May 2007 rating decision remains final.  38 U.S.C.A. § 7104 (West 2014).

The Board notes that VA has no authority to adjudicate this freestanding earlier effective date claim.  The Court has held that once a decision assigning (or affirming an appeal) an effective date has become final, as is the case here with the May 2007 rating decision which granted service connection for PTSD, and assigned an effective date of May 9, 2004, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. 

The Board notes that the Veteran has not alleged CUE in the May 2007 rating decision.  If the Veteran believes that the AOJ committed CUE in the May 2007 rating decision, the proper way to assert error in a final decision would be through an allegation, brought to the AOJ, that a prior decision of the AOJ contained CUE. 


As noted above, the Court has held that because the proper effective date for an award based on a claim could be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date.  See Leonard, 405 F.3d 1333 at 1337 (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  The Veteran has not asserted CUE in the May 2007 rating decision.  As in this case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that where the law is dispositive, the claim must be dismissed due to a lack of legal merit).


ORDER

The claim for an effective date prior to May 9, 2004, for the award of service connection PTSD is dismissed.


REMAND

In April 2008, the Veteran submitted a claim for an increased rating for his service-connected PTSD.  In an April 2009 rating decision, his PTSD evaluation was increased from 30 percent to 70 percent.  In October 2009, the Veteran submitted a claim for an earlier effective date for his service-connected PTSD, which was denied in a February 2010 rating decision.  In April 2010, the Veteran submitted a NOD and noted that he disagreed with the February 2010 rating decision.  He then noted that his increased evaluation for PTSD should be retroactive to the beginning date of his service connection claim.  

Viewing the Veteran's April 2010 NOD statement in the way that is most favorable to him, the Board construes it as a NOD with both the RO's April 2009 rating decision, that increased the Veteran's service-connected PTSD to 70 percent disabling, because it was within one year of that rating decision, as well as the February 2010 rating decision, that denied an earlier effective date for service connection.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).  Although the April 2010 NOD clearly refers to the February 2010 rating decision, the substance of the statement refers to the April 2009 rating decision.

The April 2010 statement satisfies the requirements of a NOD because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2014).  Furthermore, because the April 2010 NOD was received by the VA within one year of the April 2009 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2014).

Because the Veteran has filed a notice of disagreement with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following actions:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an earlier effective date, earlier than April 19, 2007, for the 70 percent evaluation of PTSD, to include a TDIU.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


